DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see paragraphs 3-4 and 19). 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Specification
The disclosure is objected to because of the following informalities:
In paragraphs 23, 24, and 39, “sticked” should be replaced with “stuck”.
In paragraph 40, “the separating device 34” should be replaced with “the separating device 32”. See paragraph 39 and Figure 1.
Appropriate correction is required.

Claim Objections
Claims 1-2, 5, 8-10, 12, and 14 are objected to because of the following informalities:
In line 10 of claim 1, “separation device” should be replaced with “separating device” for consistency. See line 12 of claim 1, line 2 of claim 3, and line 1 of claim 5, for example.
In line 13 of claim 1, there should be a comma between “that” and “between” to match the comma after “process” in line 16.
Claim 2 should be rephrased by removing “is provided” in line 3 and changing lines 1-2 to “wherein the average temperature T1 of the semifinished product when cutting off the edge area in the edge cutting device is…” or “wherein the average temperature T1 of the semifinished product when cutting off the edge area in the edge cutting device satisfies the relationship…” (or equivalent).
In line 2 of claim 5, “the plate” should be replaced with “the plates” for consistency with claim 1.
In line 4 of claim 8, “for the at least partial and/or temporary loading” should be replaced with “for at least partial and/or temporary loading”.
In claim 9, “the crushing device” should be replaced with “the at least one crushing device” for consistency.
In the last line of claim 10, “the same collecting container” should be replaced with “the collecting container”.
In lines 2 and 7 of claim 12, “the plate” should be replaced with “the plates” for consistency with claim 1.
In line 2 of claim 12, there should be a comma after “direction”, and, in line 3, the comma after “panels” should be deleted.
In line 5 of claim 12, there should be a comma after “that”, and, in line 8, there should be a comma after “device”.
In line 6 of claim 12, “an average temperature T2” should be replaced with “the average temperature T2” for consistency with claim 1.
In line 4 of claim 14, the comma should be deleted.
In lines 6-7 of claim 14, “the compressive forces and tensile forces” should be replaced with “the compressive force and pulling force” for consistency with the earlier portions of the claim.
Appropriate correction is required.

Claim Interpretation
The claim limitations “edge cutting device for cutting off an edge area of the semifinished product which is lateral with respect to the conveying direction” (see claim 1), “separation device for cutting off separated plates from the endless base profile” (see claim 1), and “cutting device for cutting the plate… into individual panels” (see claim 12) are not being interpreted under 35 U.S.C. 112(f) because persons of ordinary skill in the art reading the specification would understand the terms to have a sufficiently definite meaning. See MPEP 2181(I)(A).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases "in particular" and “preferably” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention. See MPEP § 2173.05(d). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 uses the phrase “in particular” in lines 1, 11, and 16-17 and the phrase “preferably” in line 17. For line 1, the broad limitation is “extruded plates”, and the narrower limitation is “panels for covering a surface of a room”. For line 11, the broad limitation is “cutting off separated plates from the endless base profile”, and the narrower limitation is “along a cutting line extending transversely to the conveying direction”. For lines 16-17, the broad limitation is “2 K ≤ T1-T2 ≤ 15 K”, and the narrower limitations are “4 K ≤ T1-T2 ≤ 10 K” and “5 K ≤ T1-T2 ≤ 8 K”. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, claim 1 will be interpreted as though the features introduced by the narrower language are exemplary and not required. For example, lines 1-2 will be interpreted as reciting “A production line for manufacturing extruded plates comprising”. Claims 2-14 are rejected based on their dependency from claim 1.
This same issue also applies to claims 2-5, 7-9, and 11-14. Specifically, claims 2, 12, and 13 use the phrase “preferably”. See line 3 of claim 2, the last line of claim 12, and line 3 of claim 13. Claims 2-5, 7-9, and 11-14 use the phrase “in particular”. See line 3 of claim 2, line 3 of claim 3, line 2 of claim 4, lines 2-3 and 3 of claim 5, line 2 of claim 7, line 3 of claim 8, line 5 of claim 9, line 2 of claim 11, lines 2, 3, and 8 of claim 12, line 2 of claim 13, and lines 3 and 6 of claim 14. As with claim 1, these claims will be interpreted as though the features introduced by the narrower language are exemplary and not required. Claims 10-11 are rejected based on their dependency from claim 9, and claim 14 is rejected based on its dependency from claim 13.
Claim 6 recites the limitation "the edge areas". There is insufficient antecedent basis for this limitation in the claim. Claim 6 depends from claim 1, which recites “an edge area”. Accordingly, there is antecedent basis for “the edge area” but not “the edge areas”. For purposes of examination, claim 6 will be interpreted as reciting “the edge area” instead. Claims 7-8 are rejected based on their dependency from claim 6.
The term “a large extent” in claim 7 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how much of the collecting container must be covered by the endless base profile for it to be covered to “a large extent”. For purposes of examination, the term “a large extent” will be interpreted as meaning a majority, i.e., greater than 50%.
This same issue also applies to claims 11 and 14 (see line 3 of claim 11 and the last line of claim 14), and the same interpretation will be used for these claims.
Claim 8 recites the limitation "the extruder" in line 4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 8 will be interpreted as reciting “an extruder” at the beginning of line 4 and “the extruder” later in line 4.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “educt” in claim 8 is used by the claim to mean “material” or “output”, while the accepted meaning is “extract” or “reactant”. The term is indefinite because the specification does not clearly redefine the term. For purposes of examination, claim 8 will be interpreted as reciting “a material” rather than “an educt”.
Claim 10 recites “a first crushing device” and “a second crushing device”. Claim 10 depends from claim 9, which recites “at least one crushing device”. It is unclear whether the crushing devices of claim 10 are distinct from the at least one crushing device of claim 9. For purposes of examination, claim 10 will be interpreted as specifying that the at least one crushing device comprises the first crushing device and the second crushing device.
The term “substantially pasty state” in claim 14 is a relative term which renders the claim indefinite. The term “substantially pasty” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear where the boundary is between a “substantially pasty state” and a solid state. For purposes of examination, claim 14 will be interpreted as though this language was omitted due to the use of the phrase “in particular”. See the corresponding rejection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/024292 (“Hayashi”), cited in an IDS, in view of US 6,620,354 (“Bessemer”), EP 2,487,017 (“Wasmuht”), and US 2022/0250282 (“Umeki”).
Regarding claim 1, Hayashi discloses a production line for manufacturing extruded plates (see Figure 2 and lines 11-14 and 174-185 of the provided translation), in particular for panels for covering a surface of a room (see the corresponding rejection under 35 U.S.C. 112), comprising
a conveyor (the resin sheet 14 is “conveyed”, as discussed in lines 255-265 for example; accordingly, there must be a conveyor) for conveying a semifinished product produced as a plate-shaped endless profile (the resin sheet 14; see Figure 2 and lines 255-265) along a conveying direction (left to right in Figure 2) at a defined conveying speed (see lines 313-316);
an edge cutting device (the two ultrasonic cutters 174 labeled below in annotated Figure 2; see lines 260-265) for cutting off an edge area of the semifinished product which is lateral with respect to the conveying direction (see Figure 2 and lines 260-265), so that in the conveying direction downstream of the edge cutting device, the semifinished product is formed as a plate-shaped endless base profile with a predefined base plate width extending transversely to the conveying direction (see Figure 2 and lines 260-265 and 278-282); and

    PNG
    media_image1.png
    517
    836
    media_image1.png
    Greyscale

a separation device (the ultrasonic cutter 174 labeled above in annotated Figure 2; see lines 364-366) for cutting off separated plates from the endless base profile (see Figure 2 and lines 364-366), in particular along a cutting line extending transversely to the conveying direction (see the corresponding rejection under 35 U.S.C. 112; see also Figure 2).
Hayashi does not explicitly disclose wherein a distance (D) between the separating device and the edge cutting device in the conveying direction is dimensioned in such a way that between an average temperature T1 of the semifinished product when the edge area is cut off in the edge cutting device and an average temperature T2 of the endless base profile during the separation process, there is a temperature difference T1-T2 of 2 K ≤ T1-T2 ≤ 15 K, in particular 4 K ≤ T1-T2 ≤ 10 K and preferably 5 K ≤ T1-T2 ≤ 8 K. However, Hayashi does disclose a preferred temperature range for the resin sheet during cutting to suppress generation of cutting chips. See lines 290-295.
Bessemer is directed to the extrusion and cutting of thermoplastic materials. See lines 13-17 in column 1. Bessemer discloses that the temperature of the extrudate when cut can be crucial to obtaining an acceptable product. If the extrudate is too cold when cut, deformation or fracturing can occur. If the extrudate is too hot when cut, the ends of the cut sections may stick together. See line 65 in column 1 to line 12 in column 2.
Wasmuht is directed to a device for producing polymer granules, the device comprising means for continuously producing a polymer strand from a polymer melt and a cutting means for cutting the resultant polymer strand. See paragraph 1 of the provided translation. The cutting means is arranged at a variable distance relative to the means for producing the polymer strand (see paragraph 8), and the distance is adjusted to optimize the temperature of the strand during cutting (see paragraph 9). The means for producing the polymer strand can be a screw kneading and extruding device. See paragraph 10.
Umeki is directed to a pellet production method in which a strand comprising thermoplastic resin is extruded and the strand is cut to obtain a pellet. See paragraphs 8-14. The length of the interval in which the strand is subjected to air-cooling can be chosen so as to cause the temperature of the strand to be lowered enough to allow it to be cut at a pelletizer. This reduces the frequency of defects during cutting. See paragraph 87.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the production line of Hayashi to ensure that all cutting performed by the ultrasonic cutters 174 takes place at appropriate temperatures since both Hayashi and Bessemer teach that cutting an extrudate outside of a certain range can cause issues (see lines 290-295 of Hayashi and line 65 in column 1 to line 12 in column 2 of Bessemer). Specifically, it would have been obvious to one of ordinary skill in the art to have achieved this by selecting suitable distances between the relevant portions of Hayashi’s production line, i.e., between the die 12 of the extruder 138 and the different ultrasonic cutters 174 as well as between the ultrasonic cutters 174 themselves, since Wasmuht discloses that the temperature of an extrudate can be optimized by adjusting the distance between the means for producing the extrudate and the cutting means (see paragraphs 8-9) and Umeki discloses that the temperature of an extrudate is affected by the distance over which the extrudate is subject to air cooling (see paragraph 87).
With respect to the specific distance/temperature difference claimed, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). One of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of selecting an appropriate distance between the edge cutting and separating devices of Hayashi based on routine experimentation to provide suitable cutting temperatures in light of the teachings of Hayashi, Bessemer, Wasmuht, and Umeki.
With respect to the language “in particular 4 K ≤ T1-T2 ≤ 10 K and preferably 5 K ≤ T1-T2 ≤ 8 K”, see the corresponding rejections under 35 U.S.C. 112.

Regarding claim 2, modified Hayashi discloses wherein, for the average temperature T1 of the semifinished product when cutting off the edge area in the edge cutting device 40°C ≤ T1 ≤ 60°C, in particular 45°C ≤ T1 ≤ 50°C and preferably T1 = 47°C ± 2 K is provided (Hayashi discloses a preferred temperature range for the resin sheet during cutting and that this range is dependent on the glass transition temperature of the resin. Specifically, the temperature of the resin sheet during cutting should satisfy the relationship Tg-50 °C ≤ Tc ≤ Tg+100 °C, where Tc is the temperature during cutting and Tg is the glass transition temperature. See lines 290-295. Hayashi also discloses an example using polymethylmethacrylate (PMMA) having a glass transition temperature of 110 °C. See lines 424-439. In that case, Tg-50 °C is equal to 60 °C, which overlaps the claimed range of 40°C ≤ T1 ≤ 60°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I).).
With respect to the language “in particular 45°C ≤ T1 ≤ 50°C and preferably T1 = 47°C ± 2 K”, see the corresponding rejections under 35 U.S.C. 112.

Regarding claim 3, modified Hayashi discloses wherein cooling of the endless base profile between the edge cutting device and the separating device is provided exclusively by convection (See Figure 2 of Hayashi. There is no structure for providing cooling in the area between the ultrasonic cutters 174 identified in the rejection of claim 1 as corresponding to the claimed edge cutting and separating devices. Accordingly, the only cooling that takes place in this location is by convection.), in particular exclusively by natural convection (see the corresponding rejection under 35 U.S.C. 112; see also Figure 2).

Regarding claim 4, modified Hayashi discloses wherein the edge cutting device provides a chipless cutting of the edge area from the semifinished product (see lines 64-67 and 290-295 of Hayashi), in particular by means of a cutting tool configured as a cutting roller (see the corresponding rejection under 35 U.S.C. 112).

Regarding claim 5, modified Hayashi discloses wherein the separating device provides a chipless cutting of the plate from the endless base profile with the aid of a cutting tool (see lines 64-67 and 364-370 of Hayashi), in particular designed as a guillotine blade (see the corresponding rejection under 35 U.S.C. 112), wherein, in particular, the cutting tool of the separating device is configured to be co-movable at the conveying speed of the endless base profile in the conveying direction (see the corresponding rejection under 35 U.S.C. 112; see also lines 372-376 of Hayashi).

Regarding claim 6, modified Hayashi discloses wherein a collecting container (the collection box 176; see Figure 2 and lines 303-304 of Hayashi) for collecting the edge areas cut off in the edge cutting device (see Id.) is arranged in the conveying direction between the edge cutting device and the separating device (see Figure 2).
Regarding claim 7, modified Hayashi discloses wherein the collecting container is arranged below the endless base profile in the direction of gravity (see Figure 2 of Hayashi), wherein in particular the endless base profile covers the collecting container at least to a large extent as viewed in the direction of gravity (see the corresponding rejection under 35 U.S.C. 112; see also Figure 2).

Regarding claim 12, modified Hayashi discloses wherein, downstream of the separating device in the conveying direction a cutting device for cutting the plate (the ultrasonic cutter 174 labeled below in annotated Figure 2; see lines 382-384 of Hayashi), in particular chipless (see the corresponding rejection under 35 U.S.C. 112; see also lines 64-67 and 382-384 of Hayashi), into individual panels, is provided (see Figure 2 and lines 382-384 of Hayashi) in particular along at least one cutting line extending in the conveying direction (see the corresponding rejection under 35 U.S.C. 112; see also Figure 2 and lines 382-384 of Hayashi), wherein a distance between the cutting device and the separating device in the conveying direction is dimensioned in such a way that between an average temperature T2 of the endless base profile during the separation in the separating device and an average temperature T3 of the plate (36) during cutting in the cutting device there is a temperature difference T2-T3 of 0 K ≤ T2-T3 ≤ 20 K (The same logic applies here as set forth in the rejection of claim 1 regarding the distance D and temperature difference T1-T2. That is, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the production line of Hayashi to ensure that cutting takes place at suitable temperatures and to have accomplished this by selecting an appropriate spacing between the components of the production line, as taught by the combination of Hayashi, Bessemer, Wasmuht, and Umeki), in particular 3 K ≤ T2-T3 ≤ 15 K and preferably T2-T3 = 5 K ± 2 K (see the corresponding rejections under 35 U.S.C. 112).

    PNG
    media_image2.png
    517
    836
    media_image2.png
    Greyscale


Regarding claim 13, modified Hayashi discloses wherein the conveyor provides a conveying speed v1 of 4.5 m/min ≤ v1 ≤ 21.0 m/min (See lines 311-316 of Hayashi, which disclose a range of 1-20 m/min. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I).), in particular 5.0 m/min ≤ v1 ≤ 8.0 m/min and preferably v1 = 5.5 m/min ± 0.5 m/min or v1 = 7.5 m/min ± 0.5 m/min (see the corresponding rejections under 35 U.S.C. 112).

Regarding claim 14, modified Hayashi discloses wherein the conveyor exerts a compressive force pointing in the conveying direction at an initial region of the semifinished product which faces towards an extruder ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). No additional structure is required to perform the recited step. The compressive force can be applied via control of the conveyor and extruder of Hayashi, as discussed in paragraph 35 of the applicant’s specification.) and is present in particular in a substantially pasty state (see the corresponding rejection under 35 U.S.C. 112), and a pulling force pointing in the conveying direction at an initial region of the semifinished product which faces towards the separating device (See the discussion above. No additional structure is required to perform the recited step. The pulling force can be applied via control of the conveyor of Hayashi, as discussed in paragraph 35 of the applicant’s specification.) and is present in particular in a substantially solid state (see the corresponding rejection under 35 U.S.C. 112), wherein the compressive forces and tensile forces acting are dimensioned in such a way that compression and stretching caused by thermal expansion effects during cooling of the semifinished product are compensated at least to a large extent (See the discussion above. The structure of Hayashi is capable of performing the recited step.).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Bessemer, Wasmuht, and Umeki, as applied to claim 1 or 6 above, and further in view of US 4,093,486 (“Honkanen”).
Regarding claim 8, modified Hayashi does not disclose wherein the collecting container is connected to a return conveyor for conveying the contents of the collecting container into a recycling container, wherein in particular the recycling container can be connected to the extruder for the at least partial and/or temporary loading of an extruder for producing the semifinished product with an educt originating from the recycling container. However, Hayashi does disclose reusing the material in the collection box 176. See lines 303-304.
Honkanen is directed to a method and apparatus for manufacturing a product by extruding a molten thermoplastic material. See lines 7-11 in column 1. Edge strips 7 and 8 are cut by cutting members 9. See Figure 1 and lines 43-46 in column 2. The strips 7 are chopped with a chopper 11, directed to a feeding device 15 of a die 2, and reused together with a feed polymer. The strips 8 are directed from a chopper 14 to a collecting container 12 or conveyed for reuse. See Figure 1 and lines 47-55 of column 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a return conveyor for conveying the material in the collection box 176 back to the raw material process 100 of Hayashi since Hayashi teaches that the material in the collection box 176 can be reused (see lines 303-304) and Honkanen teaches using a conveyor as part of reusing material (see Figure 1 and lines 47-55 of column 2).
With respect to the limitation that the contents of the collecting container are conveyed into a recycling container, Hayashi discloses sending raw material resin and additive from a raw material tank 128 and an additive tank 130 to an automatic weighing machine 132 and a mixer 134 so as to have a predetermined ratio. See lines 187-191. The contents of the mixer 134 are charged into the extruder 138 through a hopper 136. See lines 216-223. Given this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a corresponding recycling container so that the recycled material could be used while maintaining the desired raw material:additive ratio. Alternatively, it would have been obvious to one of ordinary skill in the art to have conveyed the recycled material into the raw material tank 128. In that case, the raw material tank 128 would constitute a recycling container since it is a container and contains recycled material.
With respect to the language “wherein in particular the recycling container can be connected to the extruder for the at least partial and/or temporary loading of an extruder for producing the semifinished product with an educt originating from the recycling container”, see the corresponding rejection under 35 U.S.C. 112. See also the discussion above regarding the tanks 128, 130 and extruder 138 of Hayashi.

Regarding claim 9, modified Hayashi does not disclose wherein at least one crushing device for crushing the edge area cut off as a strip-shaped endless profile is provided in the conveying direction between the edge cutting device and the separating device, wherein the crushing device is configured to feed crushed edge pieces produced in the crushing device from the cut-off edge area to a collecting container, wherein in particular the crushing device is provided in the conveying direction between the edge cutting device and the collecting container.
Honkanen is directed to a method and apparatus for manufacturing a product by extruding a molten thermoplastic material. See lines 7-11 in column 1. Edge strips 7 and 8 are cut by cutting members 9. See Figure 1 and lines 43-46 in column 2. The strips 7 are chopped with a chopper 11, directed to a feeding device 15 of a die 2, and reused together with a feed polymer. The strips 8 are directed from a chopper 14 to a collecting container 12 or conveyed for reuse. See Figure 1 and lines 47-55 of column 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a crushing device into the production line of Hayashi, as taught by Honkanen (see Figure 1 and lines 47-55 of column 2), to facilitate conveyance and reuse of the resin strips directed to the collection box 176 of Hayashi. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
In the absence of any teaching to the contrary, it would have been obvious to one of ordinary skill in the art to have located the crushing device immediately after the edge cutting device, as shown in Figure 1 of Honkanen, and therefore between the edge cutting and separating devices of Hayashi, as claimed.
With respect to the limitation that the crushing device is configured to feed crushed edge pieces produced in the crushing device from the cut-off edge area to a collecting container, this feature is taught by Honkanen. See Figure 1 and lines 47-55 of column 2, particularly the chopper 14 and collecting container 12. Incorporating this arrangement into modified Hayashi would represent a combination of prior art elements according to known methods to yield predictable results, especially given that Hayashi discloses a collection box 176 for collecting the cut resin sheet 14 (see lines 303-304). See MPEP 2143(I)(A).
With respect to the language “wherein in particular the crushing device is provided in the conveying direction between the edge cutting device and the collecting container”, see the corresponding rejection under 35 U.S.C. 112.

Regarding claim 10, modified Hayashi does not disclose wherein a first crushing device for crushing a first edge area cut off at a first edge of the semifinished product and a second crushing device for crushing a second edge area cut off from a second edge of the semifinished product facing away from the first edge are provided, wherein both the first crushing device and the second crushing device are provided in the conveying direction between the edge cutting device and the collecting container, wherein both the first crushing device and the second crushing device feed the edge pieces produced in the respective crushing device to the same collecting container.
In Honkanen, a single chopper 11 chops both strips 7, and a single chopper 14 chops both strips 8. See Figure 1. However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B), which discusses In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the present case, replacing the chopper 14 of Honkanen with two choppers, one for each strip 8, would not produce a new or unexpected result. Accordingly, the claim limitation of “a first crushing device for crushing a first edge area cut off at a first edge of the semifinished product and a second crushing device for crushing a second edge area cut off from a second edge of the semifinished product facing away from the first edge are provided” does not patentably define over modified Hayashi.
With respect to the limitation that “both the first crushing device and the second crushing device are provided in the conveying direction between the edge cutting device and the collecting container”, the chopper 14 of Honkanen is located directly above the collecting container 12. However, shifting the collecting container 12 leftward relative to Figure 1 and routing the strips 8 between the rollers of the chopper 14 from right to left would not affect the functioning of the chopper 14 or collecting container 12. Accordingly, such a change does not patentably define over modified Hayashi. See MPEP 2144.04(VI)(C), which discusses In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).
With respect to the limitation that “both the first crushing device and the second crushing device feed the edge pieces produced in the respective crushing device to the same collecting container”, see the collecting container 12 in Figure 1 of Honkanen. Replacing the chopper 14 of Honkanen with two choppers, as discussed above, would still allow the collecting container 12 to receive material from both choppers.
Regarding claim 11, modified Hayashi discloses wherein the at least one crushing device is arranged below the endless base profile in the direction of gravity (See the chopper 14 in Figure 1 of Honkanen. Given the locations of the collection box 176 in Hayashi and the collecting container 12 in Honkanen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the chopper 14 below the resin sheet 14 in modified Hayashi when incorporating the chopper 14.), wherein, in particular, the endless base profile covers the at least one crushing device at least to a large extent, as viewed in the direction of gravity (see the corresponding rejection under 35 U.S.C. 112; see also Figure 1 of Honkanen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744